Matthews, J.
delivered the opinion of the court. This is a suit instituted by the purchaser of a certain tract or piece of land, to compel the seller to deliver it to him, according to the terms and conditions of the act of sale. The cause was submitted to a jury in the court below, who rendered a verdict in favor of the plaintiff, on which judgment was given, and the defendant appealed.
The case presents no questions of law; and after strict examination of all the evidence we are of opinion, that the verdict and judgment are fully supported by the facts of the case, and are in exact conformity with the contract on which the action is founded.
*96West’n Dis’ct

October, 1826.

Rost & Johnston for the plaintiff, Bullard for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.